Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 DETAILED ACTION
Claims 10-14 are pending.  Claims 1-9 and 15-21 have been canceled.  Note that, the preliminary amendment filed 4/24/20 has been entered.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

	The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10-14 are rejected under 35 U.S.C. 102(b) as being anticipated by Feng (US 5,929,007).
Feng teaches alkaline aqueous hard surface cleaning compositions which exhibit good cleaning efficacy against hardened dried or baked on greasy soil deposits.  The are stoage stable and are not undesirably irritating to the skin or mucous tissues of the user.  The compositions contain 0.01% to 0.85% of an amine oxide, more preferably from 0.1 to 0.75% of amine oxide, from 0 to 1.5% of a chelating agent, 0.01 to 2.5% of a caustic, water, etc.  See Abstract.  Suitable amine oxides include myristyl dimethyl 
Accordingly, the teachings of Feng anticipate the material limitations of the instant claims.  
Claims 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeDominicis et al (US 2009/0099057) or Ryther et al (US 2010/0317559).  Note that, the Examiner asserts that Ryther et al qualifies as prior art under 35 USC 102(e) and 35 USC 102(a).  
 DeDominicis et al teach improved highly aqueous, alkaline hard surface cleaning compositions useful in the cleaning of hard surfaces, particularly hard surfaces bearing greasy stains or soils.  Preferred compositions comprise amine oxide as the sole surfactant constituent, an alkalinity constituent, water, etc.  See Abstract.  Suitable amine oxides include those containing a C14 alkyl group such as myristyl/palmityl dimethyl amine oxides.  See paras. 44-50.  The amine oxide surfactant may be used in 
Ryther et al teach high alkaline cleaners which generally includes one or more alkaline wetting and saponifying agents, a chelating/sequestering system and a surface modifying-threshold agent system.  Additionally, in various embodiments, the cleaners may include, at least one cleaning agent comprising a surfactant or surfactant system.  The composition may be diluted to form a usable product.  See Abstract.  Suitable sources of alkalinity include alkali metal hydroxide, lithium hydroxide, etc., which may be used in amounts from 0.1% to 75% by weight.  See paras. 19-20.  Suitable chelating agents include EDTA, etc., which would fall within the broad scope of "water conditioning agent" as recited by instant claim 14.  Suitable surfactants include amine oxides such as those containing a C1-C24 alkyl group, linear alkyl benzene sulfonates, alkyl sulfonates, alkyl sulfates, alkyl ether sulfates, etc., wherein the surfactant may be present in amounts from 0.1% to 40% by weight.  See paras. 30 and 35-37.  Note that, surfactants such as alkyl sulfates or alkyl ether sulfates as taught by Ryther et al are the 
DeDominicis et al or Ryther et al do not teach, with sufficient specificity, a non-chlorine alkaline composition containing an alkalinity source, an amine oxide surfactant that has at least 50% of the carbon chain lengths of 14 or greater, and the other requisite components of the composition in the specific amounts as recited by the instant claims.    
Nevertheless, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to formulate a non-chlorine alkaline composition containing an alkalinity source, an amine oxide surfactant that has at least 50% of the carbon chain lengths of 14 or greater, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of DeDominicis et al or Ryther et al suggest a non-chlorine alkaline composition containing an alkalinity source, an amine oxide surfactant that has at least 50% of the carbon chain lengths of 14 or greater, and the other requisite components of the composition in the specific amounts as recited by the instant claims.    
     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 10-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 61-66, 73, and 75-77 of copending Application No. 15/493819 in view of Rees et al (US 2006/0199755).  Claims 61-66, 73, and 75-77 of copending Application No. 15/493819 encompass all the material limitations of the instant claims except for the inclusion of an amine oxide surfactant that has at least 50% of the carbon chains lengths of 14 or greater.  

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use an amine oxide surfactant that has at least 50% of the carbon chains lengths of 14 or greater in the composition claimed by 15/493819, with a reasonable expectation of success, because Rees et al teach the use of amine oxide surfactants that have at least 50% of the carbon chains lengths of 14 or greater in a similar composition and further, 15/493819 claim the use of surfactants in general.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to formulate a non-chlorine alkaline composition containing an alkalinity source, an amine oxide surfactant that has at least 50% of the carbon chain lengths of 14 or greater, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 61-66, 73, and 75-77 of copending Application No. 15/493819 in combination with Rees et al suggest a non-chlorine alkaline composition containing an alkalinity source, an amine oxide surfactant that has at least 50% of the carbon chain lengths of 14 or greater, and the other requisite components of the composition in the specific amounts as recited by the instant claims.    
This is a provisional obviousness-type double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/March 12, 2021